Citation Nr: 1410838	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.  Review does reveal the representative's appellate brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that his current low back disorder is related to service and had onset during service.  The Veteran's discharge examination notes abnormalities of the "spine" concerning the right hamstring.  Private treatment records from September 1980 to August 1981 record treatment and surgery for a back disorder and include a report of a work injury of the back in May 1980.  The Veteran has also submitted private treatment records from March 1991 that record continued back pain.  VA treatment records note the Veteran's history of three back surgeries and a diagnosis of degenerative disc disease.  It is therefore necessary to determine the etiology of the Veteran's current back disorder through a VA examination.

Additionally, the record suggests that there may be outstanding private treatment records.  It is therefore necessary to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his back disorder (including treatment for another condition from Lubbock Hospital) and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran's back dating since December 2009.  All records obtained should be associated with the Veteran's claims file. 

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3.  After completion of the above, and whether or not records are obtained, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether his current back disorder is either related to an injury or disease in service or had onset during service.

The claims file and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner shall provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has a current low back disorder as a result (in whole or part) of an injury or disease incurred during service or whether it is at least as likely as not (i.e. 50 percent or greater) that his current low back disorder had onset during and has continued since service.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  After the development requested has been completed, the RO/AMC must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


